DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant argues that Shim in view of Matsumoto does not disclose or suggest a slurry that includes both greater than 30 vol% of the carrier material and 0.1 to 12 wt% of the plasticizer, which are now both claimed in claim 1. Matsumoto discloses a relationship of less than 10 wt% carrier for the given plasticizer. Thus, Matsumoto teaches away from the claimed relationship. 
Examiner does not disagree that the teaching of Shim and Matsumoto result in the slurry of Shim having less than 10 wt% solvent (carrier) when including the disclosed amount of plasticizer in Matsumoto. The combination of these references would appear to necessitate a lowering of the amount of carrier. 
It is also noted that claim 1 further requires that the dried slurry includes the particles, binder and plasticizer. Shim is silent as to whether these components are in the dried, pre-fired and infiltrated slurry. Moreover, these limitations were not previously presented and were therefor not previously considered. 
Applicant argues that Kirby does not describe the plasticizer as controlling the dispersion and thickness of the slurry, as alleged in the Office Action. Rather, Kirby describes a secondary 
A further review of Kirby does appear to attribute the effect of thickening and controlling the dispersion of the slurry to different components of the slurry. Thus, Applicant appears to be correct in their assessment in the combinability of Shim and Kirby ‘556. 
It is also noted that claim 1 further requires that the dried slurry includes the particles, binder and plasticizer. Shim is silent as to whether these components are in the dried, pre-fired and infiltrated slurry. Moreover, these limitations were not previously presented and were therefor not previously considered. 


Response to Amendment

Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
For purposes of appeal, the claims will not be entered. They contain new issues that would require further search and/or consideration. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745